Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on January 7, 2022. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (U.S. Patent Pre-Grant Publication No. 2006/0094970) in view of Barton et al. (U.S. Patent Pre-Grant Publication No. 2009/0063193).
As per independent claim 1, Drew discloses a method for continuous data transfer, comprising: generating data blocks from a continuous data stream captured via a physiological monitoring device (See Paragraph [0057]: Thoracic impedance is continuously measured in a sampling operation, the occurrence of apnea and MV information is provided to Format Diagnostic Data block, the Format Diagnostic Data block formats the data from the cardiac and respiration monitoring channels, adds a time stamp, and provides the data for storage, which the Examiner is interpreting the thoracic impedance is continuously measured and the occurrence of apnea and MV information is provided to Format Diagnostic Data block to encompass generating data blocks from a continuous data stream captured via a physiological monitoring device as the Format Diagnostic Data block is able to group the data.), comprising: segmenting data from the continuous data stream into the data blocks (See Paragraph [0081]: A therapy can be determined for the Format Diagnostic Data block to be initiated and can format the data from the cardiac, respiration, and EEG monitoring channels provides the data to be stored for later retrieval by a clinician, which the Examiner is interpreting the determination that the data is identified and stored for a therapy to encompass the claimed portion.); determining a time at which the data associated with each data block occurs (See Paragraph [0057]: Thoracic impedance is continuously measured in a sampling operation, the occurrence of apnea and MV information is provided to Format Diagnostic Data block, the Format Diagnostic Data block formats the data from the cardiac and respiration monitoring channels, adds a time stamp, and provides the data for storage, which the Examiner is interpreting the time stamp to encompass the claimed portion.); and associating a sample number with each data block (See Paragraph [0103]: A priority index is utilized to identify the characteristic of a physiologic event and an associated factor, which the Examiner is interpreting the identification of a characteristic of a physiologic event and an associated factor to encompass the claimed portion.); ordering the data blocks on the server based on the time and the sample number associated with each data block (See Paragraph [0111]: An implanted device organizes stored physiological data according to the associated priority index and reports a predetermined number of data records that are deemed as having a priority index than other stored data records, which the Examiner is interpreting to encompass the claimed portion as disclosed in Paragraph [0106] the time points are recorded and described in Paragraph [0107] the data records with the lowest priority index can be replaced by a new data record.).
While Drew teaches the method as described above, Drew may not explicitly teach transmitting the data blocks from the physiological monitoring device to a server.
Barton teaches a method for transmitting the data blocks from the physiological monitoring device to a server (See Paragraph [0092]: A constant or quasi-constant "live" connection with the remote server, it is possible to determine what event data for a given patient is presently stored on the server so that collection of duplicative data from the PPC and/or medical device is reduced or eliminated, which the Examiner is interpreting the connection to the remote server and connection to a medical device to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Drew to include transmitting the data blocks from the physiological monitoring device to a server as taught by Barton. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Drew with Barton with the motivation of improving analysis of collected data (See Background of Barton in Paragraph [0006]).
Claim 11 mirrors claim 1, and is rejected for the same reason as claim 1. The addition of “associating an identifier of the device with each of the data blocks” is encompassed by Barton in Paragraph [0107] that teaches Authentication and/or authorization may use unique identifiers to determine device functionality. 
As per claim 2, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches identifying a gap in time during which no data blocks are received (See Paragraph [0049]: A plurality of timeslots are defined in a data frame and the presence or absence of pulses transmitted during each time slot encodes the data, which the Examiner is interpreting the absence of pulses transmitted during each time slot encodes the data to encompass identifying a gap in time during which no data blocks are received.).
Claim 12 mirrors claim 2, and is rejected for the same reason as claim 2.
As per claim 3, Drew/Barton discloses the method of claims 1-2 as described above. Drew further teaches displaying the data of the data blocks (See Paragraph [0113]: Requested physiological data can be displayed to a user that are above a priority index threshold.); and inserting a flat line or blank into the displayed data to represent the gap (See Paragraph [0049]: A plurality of timeslots are defined in a data frame and the presence or absence of pulses transmitted during each time slot encodes the data, which the Examiner is interpreting the absence of pulses to encompass inserting a blank into the displayed data to represent the gap.).
Claim 13 mirrors claim 3, and is rejected for the same reason as claim 3.
As per claim 4, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches maintaining the time and sample numbers in a log on the server (See Paragraph [0121]: Each sample is processed or stored as a short recording of samples, which the Examiner is interpreting the storage to encompass the claimed portion.).
Claim 14 mirrors claim 4, and is rejected for the same reason as claim 4.
As per claim 5, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches wherein the sample numbers are consecutive numbers and assigned in increasing order (See Paragraph [0108]: Priority indexes and time units can be used to order data blocks, which the Examiner is interpreting the priority indexes ordered to encompass the claimed portion as the priority index can be ordered in consecutive order as the lowest priority indexes can be deleted.).
Claim 15 mirrors claim 5, and is rejected for the same reason as claim 5.
As per claim 6, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches wherein the data comprises ECG and physiological data (See Paragraph [0037]: A core monitor system may consist of ECG and respiratory inputs, a full monitor system may consist of ECG, respiratory, and EEG inputs, a monitor/treatment system may include brain, cardiac inputs, and phrenic nerve stimulation in various combinations.).
Claim 16 mirrors claim 6, and is rejected for the same reason as claim 6.
As per claim 7, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches displaying the data associated with the data blocks over a predetermined time period (See Paragraph [0104]: A physician may instruct, through a programmer, that physiologic data for a designated time be stored and reported, which the Examiner is interpreting the reporting of physiologic data for a designated time to encompass the claimed portion.).
Claim 17 mirrors claim 7, and is rejected for the same reason as claim 7.
As per claim 8, Drew/Barton discloses the method of claims 1 and 7 as described above. Drew further teaches identifying one of a medical trend, medical event, and medical event predication based on the displayed data (See Paragraph [0115]: Trigger source data identifies what triggered recording (e.g., a neurological channel number), which the Examiner is interpreting the identification of what triggered the recording to encompass identifying a medical event based on the displayed data.).
Claim 18 mirrors claim 8, and is rejected for the same reason as claim 8.
As per claim 9, Drew/Barton discloses the method of claim 1 as described above. Drew further teaches setting notification parameters for a patient associated with the data (See Paragraph [0056]: A core monitor sensing/monitoring cardiac and respiration parameters for the detection of a neurological event, which the Examiner is interpreting the parameters for the detection of a neurological event to encompass setting notification parameters for a patient associated with the data.).
Claim 19 mirrors claim 9, and is rejected for the same reason as claim 9.
As per claim 10, Drew/Barton discloses the method of claims 1 and 9 as described above. Drew further teaches sending a notification when the data satisfies one or more of the notification parameters (See Paragraph [0065]: The full monitor collects cardiovascular, respiratory and neurologic signals in close proximity to detected neurologic events as well as notifying the patient/caregiver of a prolonged event.).
Claim 20 mirrors claim 10, and is rejected for the same reason as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabol et al. (U.S. Patent Pre-Grant Publication No. 2004/0122705), describes a multilevel network system for exchanging medical-related data and operating algorithms to provide for identifying trends, Sadeghzadeh et al. (U.S. Patent Pre-Grant Publication No. 2020/0246543), describes a method of monitoring a plurality of patients involves a computing device obtaining measurement data for the plurality of patients and generating a prioritized list of the plurality of patients, and Van der Haar (“Collective Human Biological Signal-Based Identification and Authentication in Access Control Environments”), describes an interoperable model called CoBI which allows for individual or multi-factor authentication and identification to take place by utilizing biosignals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626